                                               Reynold Lambert             1251 Avenue of the Americas
                                               Partner                     New York, New York 10020

                                                                           T: 973.597.6340
                                                                           F: 973.597.6341
                                                                           E: rlambert@lowenstein.com


August 6, 2020


VIA ECF

Honorable Mary Kay Vyskocil, U.S.D.J.
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:      Citadel Servicing Corporation v. Castle Placement, LLC, et al.
         Case No. 19 Civ. 3212 (MKV)


Dear Judge Vyskocil:

This firm represents Plaintiff Citadel Servicing Corporation (“CSC”). Pursuant to the Court’s
Memo Endorsement entered on July 6, 2020 (ECF No. 41), I write to advise the Court that, on
August 3, 2020, the arbitral tribunal issued its award in the arbitration. CSC intends to comply
with the award and file a dismissal of this action within 30 days pursuant to Rule 41 of the Federal
Rules of Civil Procedure.

We thank the Court for its attention to this matter. We are available at Your Honor’s convenience
should the Court have any questions or concerns.

Respectfully submitted,

/s/ Reynold Lambert

Reynold Lambert

cc: Counsel of Record (via ECF)




27800/12
08/06/2020 206933085.1
